NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                         2009-3095

                               ROSEMARY 0. SLATTERY,

                                                   Petitioner,

                                              v.

                               DEPARTMENT OF JUSTICE,

                                                   Respondent.

                Petition for review of the Merit Systems Protection Board
                                  in AT0752010756-C-1.

                                        ON MOTION

                                         ORDER
       Upon consideration of Rosemary 0. Slattery's unopposed motion (1) for

reconsideration of the court's order dismissing her petition for review for failure to pay

the docketing fee, and (2) for reinstatement, the fee now having been paid,

       IT IS ORDERED THAT:

              The motions are granted. The mandate is recalled, the dismissal order is

vacated, and the petition for review is reinstated.

              Slattery's brief is due within 30 days of the date of filing of this order.

                                                   FOR THE COURT


       MAR 0 5 2009
                                                    /s/ Jan Horbalv
            Date                                   Jan Horbaly                        FILED
                                                   Clerk                     U.S. COURT OF APPEALS FOR
                                                                                THE FEDERAL CIRCUIT


                                                                                 MAR 0 5 2009

                                                                                   Jitiu :1616.0..t
                                                                                       CLERK
cc:   Thomas G. Roth, Esq.
      Michael N. O'Connell, Esq.
s8